—In an action to recover damages for personal injuries, the plaintiff appeals (1) from a decision of the Supreme Court, Queens County (Goldstein, J.), dated August 22, 1996, which granted the motion of the defendant Stam Realty pursuant to CPLR 4404, made at the close of the plaintiffs case, for judgment in its favor as a matter of law on the issue of liability, and (2) as limited by his brief, from so much of a judgment of the same court, entered November 4, 1996, upon the decision, which dismissed the complaint and all cross claims insofar as asserted against Stam Realty.
Ordered that the appeal from the decision is dismissed as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is affirmed insofar as appealed from, with costs, for reasons stated by Justice Goldstein at the Supreme Court in the decision dated August 22,1996. Bracken, J. P., Thompson, Goldstein and Lerner, JJ., concur. [See, 169 Misc 2d 1004.]